                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    EDWARD BUTOWSKY,              §
                                  §
        Plaintiff,                §
                                  §
    v.                            § ACTION NO. 4:19-CV-180
                                  § JUDGE MAZZANT/JUDGE JOHNSON
                                  §
    MICHAEL GOTTLIEB, et al.,     §
                                  §
        Defendants.               §
                                  §
                                  §
                    MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On May 31, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #22) that Plaintiff Edward Butowsky’s (“Plaintiff”) Notice of Partial Dismissal (the

    “Notice”) (Dkt. #21) be GRANTED. In the Notice, Plaintiff states he voluntarily dismisses all

    claims against Defendants Arun Subramanian, Elisha Barron, and Gloria Park. See Dkt. #21.

           Having received the Report of the United States Magistrate Judge, and no objections

    thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

    the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court. Therefore, the relief requested in the Notice (Dkt. #21) is GRANTED.

    Plaintiffs’ claims against Defendants Arun Subramanian, Elisha Barron, and Gloria Park are

    hereby DISMISSED.

           IT IS SO ORDERED.
           SIGNED this 18th day of June, 2019.




                                          ___________________________________
